Judgment, Supreme *378Court, New York County (Faviola Soto, J.), entered October 13, 2006, after a jury trial, in defendant’s favor, unanimously affirmed, without costs.
Plaintiffs argument that the verdict was irreconcilably inconsistent is unpreserved, since this issue was not raised prior to discharge of the jury (see Martinez v New York City Tr. Auth., 41 AD3d 174 [2007]). Moreover, this matter does not present a situation where the questions of negligence and proximate cause are inextricably interwoven (see Dwight v New York City Tr. Auth., 30 AD3d 270 [2006], lv denied 7 NY3d 711 [2006]). The jury’s determination that defendant’s negligence was not a substantial factor in causing plaintiffs injury was not inconsistent or against the weight of the evidence (see id.). Finally, the trial court properly rejected plaintiffs attempt to impeach the jury’s verdict by the posttrial submission of affidavits from two of its members (see Sharrow v Dick Corp., 86 NY2d 54, 60-61 [1995]). Concur—Mazzarelli, J.E, Andrias, Gonzalez and Acosta, JJ.